ON PETITION FOR REHEARING
PER CURIAM.
Appellant brings this petition for rehearing seeking to correct a statement made in the original opinion. In the original opinion the statement was made concerning the resubmission into evidence of the letter in question. The petition points out where the letter was resubmitted at the close of appellant’s case. The trial court again denied the motion to introduce it into evidence. We again agree with the ruling of the court below.
The petition for rehearing is denied.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.